Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yokohata et al. (20130160441) in view of Sato et al. (WO2018/158797).  Yokohata et al. discloses (claims 1 and 16) a quick coupler circuit of a construction machine with an automatic pressurization system, the quick coupler circuit comprising: a quick coupler cylinder 11 configured to attach and/or detach an attachment to and/or from construction machine by expansion and/or contraction, a flow pump 12 configured to supply fluid to the quick coupler cylinder, a quick coupler valve 14 through which fluid for operating the quick coupler cylinder passes; an electronic proportional pressure reducing valve 13 configured to control forming a pressure at a node of the flow pump (see paragraph [0030]), a quick coupler switch 15 configured to perform an ON/OFF operation (lock/unlock) and a controller 16 configured to output a control current to the electronic proportional pressure reducing valve 13 in response to the operation of the quick coupler switch, wherein the controller 16 is further configured to maintain control current which it outputs during the quick coupler switch's ON operation for a predetermined period of time (about 10 seconds) after the quick coupler switch's OFF operation (see paragraphs [0029] - [0031]), wherein (claim 2) the electronic proportional pressure reducing valve 13 generates a hydraulic pressure according to the control current of the controller, and (claim 3) when the quick coupler switch 15 is ON, the controller 16 outputs a first control current which causes a pressure that opens the electronic proportional pressure reducing valve 13 to be formed for a predetermined first time (paragraph [0031] about 10 seconds).  Yokohata et al. does not disclose a spool valve, controlled by the electronic proportional pressure reducing valve, which includes a spool, configured to move along an axial direction, and to form a pressure at a node of the flow pump according to movement of the spool.
Sato et al. teaches for a quick coupler circuit with a quick coupler cylinder 21, a flow pump 23, a quick coupler valve 27, and a quick coupler switch S1,28 and that there is a spool valve 25 which includes a spool, configured to move along an axial direction and to form a pressure at a node of the flow pump 23 according to movement of the spool for the purposes of boosting or not boosting the pressure supply from the flow pump to the quick coupler cylinder.  See Sato et al. US equivalent Patent 11,105,063 col. 4, lines 8-16.
Since Yokohata et al. and Sato et al. are both in the same field of endeavor the purpose disclosed by Sato et al. would have been recognized in the pertinent art of Yokohata et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the quick coupler circuit of Yokohata et al. to include a spool valve, controlled by the electronic proportional pressure reducing valve, which includes a spool, configured to move along an axial direction, and to form a pressure at a node of the flow pump according to movement of the spool for the purposes of boosting or not boosting the pressure supply from the flow pump to the quick coupler cylinder.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other quick coupler circuits of construction machines.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprise wherein, (claim 4) after the first time [[T1]] has elapsed, the controller outputs a second control current [[C2]], which is relatively lower than the first control current [[C1]], to the electronic proportional pressure reducing valve, and (claim 7)  a solenoid valve being installed between the spool valve and the electronic proportional pressure reducing valve.
Claims 8-15 are allowed.  The improvement comprises the controller being further configured to output a decreasing control current, which is reduced until the value reaches a predetermined limit control current value, during a predetermined period of time after the quick coupler switch's OFF operation.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
June 16, 2022